Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
 
Allowable Subject Matter
Claims 11-16 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to techniques for performing a Superposition Coded Modulation (SCM) scheme using a SCM coefficient which is controlled according to a channel capacity of layers in a signal.
The prior art of record (in particular Jaeckel et al. (US 20110129025), Khojastepour et al. (US 20090274225), Shih et al. (US 20110289382), and Chen et al. (US 20100284491)) does not disclose or suggest, with respect to claim 11, the combination of elements consisting of: receiving a superposition-coded modulation (SCM) signal with a noise signal; de-mapping the SCM signal with the noise signal to generate first values corresponding to a first layer signal; decoding and mapping the first values based on a low density parity check (LDPC) code to determine constellation points corresponding to the first layer signal; determining a second layer signal of the SCM signal based on the constellation points and the SCM signal with the noise signal; de-mapping the second layer signal to generate second values corresponding to the second layer signal; and decoding the second values based on the LDPC code to determine information bits corresponding to the second layer signal, wherein the SCM signal is determined based on a SCM coefficient, the first layer signal and the second layer signal at a transmitter, wherein the SCM coefficient is used to control a transmission power ratio between a total power and a power corresponding to the first layer, or between the total power and a power corresponding to the second layer, and wherein a quality of services (QoS) level of the first layer is different from a QoS level of the second layer. 
Independent claim 11 is allowed because it comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record, and for the reasons recited by Applicant in the Remarks filed 12/28/2020. 
The same reasoning applies to independent claim 14 mutatis mutandis.  Accordingly, claims 11-16 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wood et al. (US 20140362942), “Wireless Interference Cancellation.”
Shih et al. (US 20110289382), “Programmable LDPC code decoder and decoding method thereof.”
Chen et al. (US 20100284491), “Method and Apparatus for Obtaining Symbol Mapping Diversity, Creating Constellation Map, and Modulating.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413